Citation Nr: 0123275	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  00-03 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from April 1969 to June 
1973, and from January 1974 to July 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
Chicago, Illinois Department of Veterans Affairs (VA) 
Regional Office (RO).  Jurisdiction currently resides with 
the Montgomery, Alabama RO.


REMAND

The appellant filed an original claim for service connection 
for manic-depression in November 1984.  He failed to report 
for VA examination and the claim was denied in April 1985.  
In a March 1990 rating decision, service connection for 
bipolar affective disorder and an adjustment reaction was 
denied.  In March 1994 the appellant filed a claim for 
service connection for bipolar disorder and post-traumatic 
stress disorder.  In July 1994, the RO gave the appellant 
notice that in order to reopen his claim for service 
connection for bipolar disorder, he had to submit new and 
material evidence.  The RO also requested a detailed 
description of the appellant's alleged inservice stressors 
and information regarding post-service treatment for post-
traumatic stress disorder.  A VA examination was conducted in 
July 1994 and medical treatment records were obtained.  In 
March 1995, service connection for post-traumatic stress 
disorder was denied.  After the submission of service 
personnel records and copies of service medical records, the 
RO reopened and reconsidered the claim.  Service connection 
for post-traumatic stress disorder was denied in August 1995.  
Thereafter, the appellant responded with an account of his 
alleged stressors and the RO considered the claim.  Service 
connection for post-traumatic stress disorder was denied in 
June 1996.  Although the appellant filed a Notice of 
Disagreement as to the June 1996 rating decision, an appeal 
was not timely perfected.  

In July and November 1998, the appellant petitioned to reopen 
the claim for service connection for post-traumatic stress 
disorder.  This appeal stems from a March 1999 rating 
decision that denied the petition, finding that new and 
material evidence sufficient to reopen the claim for service 
connection for post-traumatic stress disorder had not been 
submitted.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits and 
additional duty to assist provisions.  The VCAA specifically 
states that nothing in this section shall be construed to 
require the Board to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); to be codified at 38 U.S.C.A. § 5103A (f).  If a 
petition to reopen a claim is denied, the inquiry ends, and 
Board does not proceed to determine whether the duty to 
assist has been met.

The Board notes that there have been changes to the 
regulations regarding of new and material evidence contained 
in 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.156(a)), but these are effective prospectively 
for claims filed on or after August 29, 2001, and are 
therefore not applicable in this case.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991). 

However, the Board has considered prior precedent that 
established that VA is obligated to advise a claimant of the 
kind of evidence needed to reopen a previously denied claim, 
see Graves v. Brown, 8 Vet. App. 522 (1996).  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Clearly, the RO 
has completely fulfilled its obligation to advise the 
appellant and his representative of the evidence needed to 
reopen a previously denied claim for service connection for 
post-traumatic stress disorder.  The multiple rating 
decisions and Statements of the Case issued since the service 
connection for post-traumatic stress disorder was first 
considered in March 1995 have given the appellant and his 
representative notice that a diagnosis of post-traumatic 
stress disorder conforming with the diagnostic criteria as 
contained in the DSM III-R or DSM-IV or supported by the 
findings on the examination report has not been presented.  
38 C.F.R. §§ 3.304(f), 4.125(a) (1995 & 2000).  

The appellant has continued to argue that the appellant is 
the recipient of a Combat Action Ribbon and is combat 
veteran, a fact that was in evidence at the time the original 
claim was filed in November 1984.  This argument misstates 
the issue in this appeal, that is, whether the appellant has 
post-traumatic stress disorder attributable to his active 
service.  This Remand serves as notice to the appellant and 
his representative of the evidence needed to reopen this 
previously denied claim.

Prior precedent also demands a Remand for identified 
outstanding VA Medical Center records.  In a letter dated in 
May 2000, the appellant indicated that he was to be 
hospitalized at the VA Medical Center at Tuscaloosa beginning 
in August 2000 for treatment of post-traumatic stress 
disorder.  He requested benefits based on that 
hospitalization.  Unfortunately, that evidence was not 
obtained and the appellant failed to appear at a scheduled 
hearing before the Board in June 2001 during which that 
oversight could have been cured.  The Board may not proceed 
with consideration of an appeal when it has been placed on 
notice of outstanding VA medical records.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding a veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, this appeal is REMANDED for the following 
action:

The RO should obtain inpatient 
psychiatric hospitalization records from 
the VA Medical Center in Tuscaloosa for a 
period of treatment beginning in August 
2000.  The appellant is hereby advised 
that if there are any outstanding 
treatment records not previously 
identified and obtained, he must identify 
them with particularity to the RO while 
this appeal is in Remand status.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




